Per Curiam.—This
affidavit establishes no defence between these parties. The plaintiff is the rightful holder of the note on which the action is brought. Charles Mix, the payee and en*153dorser, it is stated, gave it to the plaintiff, as a collateral security for the payment of a bill of exchange, drawn by Charles Mix on the defendant, and by him accepted for the accommodation of the drawer. But it is not pretended that the note was an accommodation note. How can the circumstances connected with the bill of exchange, then, avail this defendant, the maker of the note 1 Should the plaintiff after having obtained satisfaction of the judgment which we are about to grant, bring suit on the bill of exchange, the defendant may protect himself by this judgment and the facts disclosed in his affidavit.
Rule absolute.